Citation Nr: 0313572	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as secondary to his 
service-connected eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran indicated that degenerative 
disc disease of his lumbar spine is secondary to his service-
connected eczema in September 2000 correspondence.  The Board 
refers this new and material claim to the RO for appropriate 
action.


REMAND

In correspondence received in April 2003, the veteran 
requested a hearing at the RO before a Veterans Law Judge, 
formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  The 
veteran has not been afforded such a hearing and, as such, a 
remand is in order.  See 38 C.F.R. §§ 20.702, 20.704 (2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a Travel Board hearing, then 
this should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



